Citation Nr: 1314368	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  04-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for asthma, for the period from April 22, 2003, to October 22, 2006.  

2.  Entitlement to an initial rating in excess of 60 percent for asthma from October 23, 2006.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from October 1969 to July 1971.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for asthma and assigned an initial 30 percent rating, effective April 22, 2003.  

In November 2007, the Board remanded the matter for additional evidentiary development.  In an October 2009 decision, the Board increased the rating for the appellant's asthma to 60 percent, effective October 23, 2006.  The Board determined that an initial rating in excess of 30 percent prior to that time was not warranted.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2010, while the matter was pending before the Court, the appellant's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In a July 2010 order, the Court granted the parties' Motion, vacated the Board's decision, and remanded the matter for action consistent with the July 2010 Joint Motion, including consideration of a total rating based on individual unemployability due to service-connected disability.  

In November 2010, the Board remanded the matter to the RO for additional evidentiary development.  As set forth in more detail below, another remand of this matter is required.  The appeal REMANDED to the RO.  VA will notify the appellant if further action is required.

The Board notes that in a February 2013 letter, the Board advised the appellant that he had been scheduled for his requested hearing before a Veterans Law Judge in Washington, DC, to be held in April 2013.  In a March 2013 letter, however, the appellant cancelled his hearing request, stating that he would be unable to attend a hearing due to "medication and money situations."  Absent a further hearing request from the appellant or his attorney, the Board will proceed with consideration of the appeal based on the evidence of record.  


REMAND

The appellant's service-connected asthma is rated under the criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6002.  That diagnostic code provides ratings largely based on pulmonary function test results, the type and frequency of required medication, and periods of exacerbations.

Pursuant to the parties' July 2010 joint motion, the Board remanded this matter to the RO for additional evidentiary development, to include obtaining a medical opinion to assess the current severity of the appellant's service-connected asthma and its functional effects on his ability to maintain substantially gainful employment.  

The appellant underwent VA medical examination in July 2011.  The examination, however, did not include current pulmonary function studies nor is there any indication that such tests were medically contraindicated.  Given the applicable rating criteria, pulmonary function measurements are necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  

In addition, the Board observes that in January 2012 and March 2013 letters, the appellant claimed that his disability had increased since he was last examined.  He also claimed that his physician had prescribed new medication for his asthma.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (holding that where a claimant alleges that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination).  In light of the discussion above, the Board's finding that another VA medical examination is necessary is strengthened.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

In light of the appellant's claim to the effect that he has been prescribed additional medication for his asthma by a physician, the Board reminds the appellant and his attorney that it is his responsibility to submit or specifically identify those records.  In that regard, pursuant to the Board's November 2010 remand, VA undertook efforts to obtain medical records from a private health care provider the appellant previously  claimed had treated him for his asthma.  These records, however, contained no treatment for asthma, only unrelated conditions such as hepatitis C.  The appellant is advised that if he did, in fact, receive treatment for asthma from another private provider, he should so notify the RO with the assistance of his attorney, if necessary.  

The Board also notes that despite VA's repeated requests, the appellant has identified no other source of medical care for his asthma.  Nonetheless, the claims folder contains some indication that the appellant may receive medical care at the Salisbury VA Medical Center.  To ensure that the record on appeal is complete, on remand the RO should seek to obtain any relevant records from that facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Salisbury VA Medical Center (VAMC) and obtain any relevant records pertaining to the appellant for the period from April 22, 2003, to the present.  In addition if appellant or his attorney wants VA assistance in obtaining private treatment records they should so indicate to the RO.  If there are private records that are pertinent, appellant and his attorney should provide those records to the RO or should provide identify the records and provide authorization for the VA to seek those records.  If there is no such indication from the appellant or his attorney, it will be taken as evidence that there are no additional pertinent private records to obtain.

2.  Thereafter, and whether records are obtained or not, the appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected asthma.  The claims folders must be made available to the examiner for review in connection with the examination.  After reviewing the claims folder and the results of indicated diagnostic testing, including pulmonary function testing, the examiner should comment on whether the appellant's asthma requires systemic oral or parenteral corticosteroids or immuno-suppressive medications and, if so, the frequency and dosage.  The examiner should also describe all functional impairments and the impact the symptoms would have on employment, and the ability to regularly perform employment.  Social and industrial limitations due to asthma should be set out.  A complete rationale for the opinion must be provided.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claims, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his attorney should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


